Case 1:19-cv-04607-RLY-TAB Document 53 Filed 12/14/20 Page 1 of 11 PageID #: 328




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 CHANDLER TWO HUNTER BEACH,                       )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               ) Case No. 1:19-CV-04607-RLY-TAB
                                                  )
 CITY OF CARMEL, a municipality, and              )
 ADAM THEIS, an individual.                       )

                 PLAINTIFF CHANDLER TWO HUNTER BEACH’S
                   RESPONSE TO DEFENDANT ADAM THEIS’S
                 AMENDED MOTION FOR SUMMARY JUDGMENT

        Plaintiff Chandler Two Hunter Beach (“Plaintiff’”), by counsel, pursuant to

 Rule 56 of the Federal Rules of Civil Procedure, hereby submits his response to

 Adam Theis’s Motion for Summary Judgment.

            I.       INTRODUCTION

        The underlying criminal case involves a robbery that occurred on July 25, 2018,

 at a Speedway gas station in Carmel. Plaintiff was charged with multiple felony counts

 and accused of being one of the participants in the robbery.

        This case was filed after all charges were dropped against Plaintiff. Ultimately,

 it was found there was no evidence sufficient to establish Plaintiff had anything to do

 with the robbery. Unfortunately, that was not determined until Plaintiff was held in

 jail for four months, resulting in reputational, emotional, and financial harm to

 Plaintiff, including the loss of his job and the false arrest remaining in the court docket

 record inhibiting his ability to get future jobs. Plaintiff was exposed to the trauma of

 the police entered into his family home without good reason and before ever speaking to

 him, and his being arrested in front of his family while police pointed guns at his
                                              3
Case 1:19-cv-04607-RLY-TAB Document 53 Filed 12/14/20 Page 2 of 11 PageID #: 329



 mother and younger brother.

       It has been alleged Plaintiff’s damages were the direct result of the intentional

 misconduct and poor judgment of Officer Adam Theis. The allegations against Officer

 Theis are that (1) Officer Theis misrepresented that in the Arrest Warrant that he

 “immediately identified the photographs as the same subject in the video following the

 robbery.” This representation was his own personal opinion that was unfounded by

 any other actual evidence, not logical, and unreliable and could in no way be construed

 as sufficient for probable cause to arrest and imprison Chandler.

        (2) Theis also made false statement in the probable cause affidavit. In his

 Search Warrant, Detective Theis stated that he obtained a telecommunication order for

 Beach’s Verizon cellular telephone. He stated that he “received the telecom order back

 from Verizon which showed no activity on [Beach]’s phone around the time of the

 robbery after it was pinged near his residence at 0349 hours on 07/25/2018.” This

 statement is false. The Verizon telecom order, which the State finally provided in

 discovery on February 8, 2019, demonstrated that Beach’s phone was continuously

 active in the vicinity of Beach’s residence at the time of the robbery. See Exhibit 1. The

 robbery occurred at approximately 4:41 a.m. in Carmel, northwest of Indianapolis.

 Beach’s phone was engaged in an active session beginning at 3:49 a.m. and ending at

 5:56 a.m. at his residence on the east side of Indianapolis. The fact that his phone was

 in use at his home the entire time of the robbery should have immediately exonerated

 Chandler without evidence to the contrary.

       It is Plaintiff’s position that Theis’s investigation was so baseless, illogical and

 incompetent that it was not just erroneous but reckless. There is enough evidence that

 jury could determine that it was more probable that not intentionally false and
                                              4
Case 1:19-cv-04607-RLY-TAB Document 53 Filed 12/14/20 Page 3 of 11 PageID #: 330



 malicious. There are multiple contested questions of facts that are appropriate for a

 jury to review and Theis has no immunity.

            II.    STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

       A.         First Step of Investigation: The Robbery

     In Theis’ account of the facts of the robbery, it is undisputed none of those facts

 had anything to do with the Plaintiff. The robbery involved two black males and the

 storeowner identified one with a gun wearing black and one wearing red who

 brought Cheetos to the counter. As indicated in Theis’ Motion. The suspect wearing

 red was identified by fingerprints on the Cheetos bag to be Tyric Hollins (Dkt. 45-1

 at ¶ 15). It is undisputed that there was nothing at this first stage of the investigation

 at the robbery scene that offered any evidence that Plaintiff was connected to the

 robbery.

       B.         Second Stage of Investigation: Tyric Hollins Testimony

        When interviewing Hollins, he admitted to participating in the robbery and

 the investigation had determined the identity of the suspect wearing red as

 Hollins. When asked who was his accomplice in the robbery, Hollins indicated his

 accomplice was “Moni”. It undisputed that Hollins never claimed Plaintiff had

 anything to do with the robbery or that he even knew who Plaintiff was. It is

 undisputed that through staged one and two of the investigation, there is no

 evidence that Plaintiff had any connection to the robbery or was associated with the

 know perpetrator Hollins in any way.

       C.         Third Step of Investigation: Inspection of Hollis Phone

   Upon inspection of Hollis phone, three videos were found that had been taken
                                             5
Case 1:19-cv-04607-RLY-TAB Document 53 Filed 12/14/20 Page 4 of 11 PageID #: 331



within an hour of the robbery; also two photos of Plaintiff that Officer Theis singled

out, that were taken months before the robbery and were among other photos on the

phone; and the phone associated with “Moni” was discovered which was discovered

to be registered to Imam Daniels. At this stage Moni should have been the prime

suspect because that is who Hollins indicated was with him.

   The first error of Officer Theis are his assumptions about the identity of the

parties in the three videos taken one hour after the robbery. What is persuasive is

you have videos of two individuals one wearing red and one wearing black within an

hour of the robbery. The one in back has a gun identified as the same used by the

accomplice in black in the robbery. Then you have potentially Hollis in the red

sweater as identified by the fingerprints on the Cheetos, that the person with the

red sweater had. All of that is consistent with the store owner testimony. But Theis

insists the two who robbed the store switched shirts and traded guns and it is

actually Hollis in the black. The unknown suspect, according to Theis is the

individual in red that switched sweaters and gun with Hollis. However, there is no

other supporting evidence that the suspects switched clothes and guns other than

Theis’ speculation. There is no other evidence in the record that the individual in

the first video was actually Hollis other than Theis judgment. That creates the first

layer of speculation as to whether the individual in the third video was the

accomplice.

   The second erroneous assumption Theis made, was that the individual in the

group text photographs was the same individual in the third video. This incorrect

assumption by Theis turned out to be the only thing at all that connected Plaintiff to
                                            6
Case 1:19-cv-04607-RLY-TAB Document 53 Filed 12/14/20 Page 5 of 11 PageID #: 332



the robbery and that only thing was false. This was made solely on Theis’ subjective

comparison of the picture to the video, that no one else or any fact in evidence ever

corroborated that the person in the second video was Plaintiff. It is uncontested

Theis had never met Plaintiff or the individual in the third video before making this

judgment.

     It is undisputed Theis did not investigate how the photographs got on the

phone or what the relationship was between Hollis and Plaintiff. The photographs

that were taken several months earlier and were not sent directly to Hollis. They

were sent to Moni in the group chat of 50 people that Hollis happened to be on. See

affidavit of Plaintiff at Exhibit 2. Plaintiff had never met Hollis in his life, never

knew his name, he was just on the same group chat that he was on with Moni, their

mutual acquaintance through social media. Id. Plaintiff never met Moni other than

texting her on social media. Id. It was Moni that invited him to join the group text

and he sent the pictures because he thought they were good pictures that group

would appreciate. Id. Accordingly, if he had never met Hollis in his life, which Hollis

could have confirmed if Theis would have asked him, he was not in videos with

Hollis an hour after the robbery. In the Third Step of the Investigation, these two

unwarranted assumptions, unsupported by any other evidence, than Officer Theis’

speculation without investigating the facts further, are the only unsubstantiated

evidence that Plaintiff was the accomplice in the robbery.

D. The Fourth Step of the Investigation: The Moni Interview

  What is not mentioned in Theis Motion is that the case was not closed when Hollis

identified Moni as the accomplice because Moni turned out to be a girl. It is
                                             7
Case 1:19-cv-04607-RLY-TAB Document 53 Filed 12/14/20 Page 6 of 11 PageID #: 333



undisputed that Moni knew nothing about the robbery. It is unclear from Theis

motion if she was asked about the robbery. There is no reference that she was shown

or asked about the videos. It is undisputed she did not identify Plaintiff in the third

video or as someone who had anything to do with the robbery.

   It is interesting that in the two photos of the Plaintiff, it is safe to say that if you

did not know it was the Plaintiff in both photos, the photos don’t necessarily look like

they are of the same person. We don’t know which of the two photos Theis showed

Moni. Regardless, Moni identified the person in the photo as “CJ Stacks” which

Plaintiff admits is the name he uses on his Facebook page and how Moni knew him.

In the fourth step of Investigation it is undisputed Moni had no information that

connected Plaintiff to the robbery or the third video but just confirmed that he was in

the photograph that is not denied.

E. The Fifth Stage of Investigation

 Officer Theis next located Plaintiff’s Facebook page that had the same photos that

went to the group chat, that were taken months before the robbery. He then took the

birthday on the website to link the website to confirm CJ Stacks was Chandler Beach.

Based on Theis assessment that Beach height and weight was similar to the person

in the third video. Theis came to the unfounded and illogical conclusion that Beach

was likely the person in the third video and that he had probable cause to arrest him

based on is unfounded personal assumption that person in the third video was the

accomplice in the robbery. In the fifth step of the investigation, determining who was

in the chat room photo, is irrelevant if (1) Theis correlation between the photo and the

third video is not supported by any independent evidence and (2) if Theis’ assumption
                                             8
Case 1:19-cv-04607-RLY-TAB Document 53 Filed 12/14/20 Page 7 of 11 PageID #: 334



that the suspects changes clothes are invalid and not supported by any independent

evidence.

The key to this portion of the investigation is what Theis failed to do. He could have

asked Hollis if he had any idea who Chandler Beach was or if he had ever met him.

He could have asked Chandler what he was doing and at the time of the incident and

who could confirm his alibi (he was at home on Eastside with mother and brother).

He could have verified Chandler’s truth through Moni. Theis rather jumped to

misrepresenting to the court that there was probable cause to search Chandler’s

Phone and arrest him before he ever questioned him.

F. The Sixth Stage of Investigation: Plaintiff Phone Records

       The that the phone records indicated nothing that exonerated Beach. It is

conceded that there was absolutely nothing that connected Beach to the robbery on

the phone. But to secure probable cause Theis represented there was no evidence on

the phone that would exclude Beach from participating in the robbery. This blatant

lie that Theis made with full knowledge of truth occurred while the phone records

showed that Plaintiff was consistently on his phone on the eastside near his residence

while he was actually at his residence, which his family could have verified if they

were asked. Exhibit 1 and 2. In the Sixth Step of the Investigation, there not only

conceded agreement there was nothing on the phone that connected to the robbery, but

stark evidence Theis lied to secure probable cause. This evidence would be sufficient

for a jury to determine that Theis was liable for malicious prosecution.

                  III    SUMMARY JUDGMENT STANDARD

Summary judgment is appropriate where the record shows that there is “no genuine
                                           9
Case 1:19-cv-04607-RLY-TAB Document 53 Filed 12/14/20 Page 8 of 11 PageID #: 335



issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106

S.Ct. 2548, 91 L.Ed.2d 265 (1986). Disputes concerning material facts are genuine

where the evidence is such that a reasonable jury could return a verdict for the non-

moving party. Indiana ex rel. Naylor v. Indiana State Teachers Ass’n, 950 F. Supp. 2d

993, 1000 (S.D. Ind. 2013); citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,

106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). In deciding whether genuine issues of material

fact exist, the court construes all facts in a light most favorable to the non-moving

party and draws all reasonable inferences in favor of the non-moving party. See id.

at 255, 106 S.Ct. 2505.

                                   IV ARGUMENT

A.    Facts Support a Jury Finding There Was No Probable Cause

     In Theis Section A of Argument, it is conceded that there can be recovery for False

Arrest, False Imprisonment and Malicious Prosecution when an officer knowingly

and with reckless disregard for the truth makes false statement to a judicial office.

Whitlock v. Brown, 596 F3d 406 (7th Cir 2010). That of course exactly what has been

alleged in the case and the evidence presented would support a jury making such a

finding as argued above. The evidence that is in the record can be argued to a jury to

effectively demonstrate Detective Theis knew probable cause did not exists. There is

no evidence that the photographs have any connection to the robbery and certainly

don’t indicate Plaintiff was associated with robbery.

       Theis motion argues probable cause can be based on a single identification from

a credible eyewitness. Hart, 798 F.3d at 587; see also Woods, 234 F.3d at 996 (stating
                                            10
Case 1:19-cv-04607-RLY-TAB Document 53 Filed 12/14/20 Page 9 of 11 PageID #: 336



the Seventh Circuit has “consistently held that an identification or a report from a

single, credible victim or eyewitness can provide the basis for probable cause.”); see

also Beauchamp, 320 F.3d at 743 (stating that the complaint of a single witness

generally is sufficient to establish probable cause unless the complaint would lead a

reasonable officer to be suspicious). Here Theis was not an eyewitness. More

importantly, there is no witness that associates Plaintiff with the crime but Theis.

                  B.     Beach’s Malicious Prosecution Claim

                         Must Stand Under Federal Law

Howlett v. HackEyeglasses, United States Court of Appeals, Seventh Circuit, July 21,

2015, 794 F.3d 721, clearly established the right to a Federal wrongful prosecution

claim in this instance noting in Indiana: “Howlett also alleged a federal claim of

malicious prosecution, based on his Fourth Amendment rights. Such a claim is not

actionable if there is an adequate state-law remedy. Newsome v. McCabe, 256 F.3d

747, 750–51 (7th Cir.2001). Because the Indiana Tort Claims Act immunizes

governmental entities and their employees from malicious-prosecution suits, there is

no adequate state remedy and Howlett is entitled in principle to pursue his federal

claim. See Julian v. Hanna, 732 F.3d 842, 845–49 (7th Cir.2013). Nevertheless,

“[f]federal courts are rarely the appropriate forum for malicious prosecution claims”

because there is no “federal right not to be summoned into court and prosecuted

without probable cause.” Ray v. City of Chicago, 629 F.3d 660, 664 (7th Cir.2011)

(quoting Tully v. Barada, 599 F.3d 591, 594 (7th Cir.2010)).

      Here Plaintiff was deprived of the right to be free from unlawful seizures under

the Fourth Amendment and the right to a fair trial under the Due Process Clause.
                                          11
Case 1:19-cv-04607-RLY-TAB Document 53 Filed 12/14/20 Page 10 of 11 PageID #: 337



 Accordingly, Plaintiff should be allowed to proceed on this Federal malicious

 prosecution claim under 1983.

 C.    Detective Theis actions fall outside any qualified immunity.

 The reasons Theis actions fall outside any qualified immunity are argued above. It

 was established that there can be recovery for False Arrest, False Imprisonment and

 Malicious Prosecution when an officer knowingly and with reckless disregard for the

 truth makes false statement to a judicial office. Whitlock v. Brown, 596 F3d 406 (7th

 Cir 2010). That of course exactly what has been alleged in the case and the evidence

 presented would support a jury making such a finding.

                                    CONCLUSION

 For the foregoing reasons, the Court should deny Detective Theis’s motion for

 summary judgment on each of the counts. There was no probable cause for the arrest

 or imprisonment and as argued there are multiple issues of fact and evidence that

 would allow a jury to grant recovery for false arrest, false imprisonment and malicious

 prosecution based on Theis’ conduct. Accordingly, the motion should be denied in its

 entirety.

                                                      Respectfully submitted,


                                                        /s/ Julie A. Camden
                                                      Julie A. Camden, #26789-49
                                                      Camden & Meridew, P.C.
                                                      10412 Allisonville Road, Ste. 200
                                                      Fishers, IN 46038
                                                      Phone: (317) 770-0000
                                                      Fax: (888) 339-9611
                                                      jc@camlawyers.com



                                            12
Case 1:19-cv-04607-RLY-TAB Document 53 Filed 12/14/20 Page 11 of 11 PageID #: 338




                                 CERTIFICATE OF SERVICE
         The undersigned hereby certifies that on December 14, 2020, a copy of the foregoing was
 electronically filed through the Indiana E-Filing System(IEFS) and served upon the following party
 listed below via U.S. First Class Mail, postage prepaid or via electronically via IEFS:

 Aimee Rivera Cole
 TRAVELERS STAFF COUNSEL OFFICE
 (Indianapolis)
 280 East 96th Street
 Suite 325
 Indianapolis, IN 46240
 Matthew L. Hinkle

 Matthew HInkle
 COOTS HENKE & WHEELER
 255 E. Carmel Drive
 Carmel, IN 46032
                                                           /s/ Julie A. Camden
                                                           Julie A. Camden, #26789-49




                                                13
